
	

113 HR 1546 IH: Better Protecting Children in Schools Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1546
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Tiberi (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage a
		  law enforcement presence in our schools by allowing full-time, off-duty law
		  enforcement officials an exclusion from income for wages received for
		  performing services in an elementary or secondary school as a substitute
		  teacher.
	
	
		1.Short titleThis Act may be cited as the
			 Better Protecting Children in Schools
			 Act of 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Off-duty law
			 enforcement officials work in a number of part-time employment capacities where
			 they can earn a higher level of income than they would by substitute teaching
			 at an elementary or secondary school.
				(2)Law enforcement
			 officials act as deterrents to criminal behavior as well as first responders in
			 the case of criminal activity.
				(3)Past Congresses
			 have worked to increase the number of law enforcement officials in elementary
			 and secondary schools to protect students from possible violent attacks through
			 programs such as grants for school resource officers.
				(4)Providing
			 full-time, on-duty law enforcement officials has proven to be costly to school
			 districts.
				(5)On any given day
			 in the United States, more than 270,000 classes are taught by substitute
			 teachers and many States have reported a shortage of substitute teachers,
			 including the State of Ohio.
				(6)Substitute
			 teaching requirements vary by State and by school district.
				(b)PurposesIt
			 is the purpose of this Act to—
				(1)incentivize
			 off-duty law enforcement officials to choose to substitute teach in elementary
			 and secondary schools (within the confines of State and local substitute
			 teaching requirements) by reducing the difference between the compensation a
			 law enforcement official earns from other part-time employment and the
			 compensation a law enforcement official earns from substitute teaching;
				(2)create a deterrent
			 for criminal behavior in schools as well as a first response to assist school
			 administrators and teachers in an instance where criminal activity occurs at a
			 school;
				(3)build on the work
			 of past Congresses to increase the number of law enforcement officials in
			 elementary and secondary schools to protect students from possible violent
			 attacks;
				(4)provide school
			 districts with an additional cost-effective tool, which is not a mandate, to
			 have more law enforcement officials in their schools;
				(5)provide an
			 additional source of substitute teachers which may assist with the shortage
			 that many States are facing; and
				(6)only allow law
			 enforcement officials who meet State and local substitute teaching requirements
			 to substitute teach.
				3.Exclusion for
			 substitute teaching wages received by full-time, off-duty State or local law
			 enforcement officials
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139D the following new section:
				
					139E.Substitute
				teaching wages received by full-time, off-duty State or local law enforcement
				officials
						(a)General
				ruleIn the case of a
				full-time, off-duty State or local law enforcement official, gross income shall
				not include wages received by such official for providing services as a
				substitute teacher in an elementary or secondary school.
						(b)DefinitionsFor purposes of this section—
							(1)Full-time,
				off-duty state or local law enforcement officialThe term full-time, off-duty State or
				local law enforcement official means any police officer (including a
				highway patrolman, sheriff, or sheriff’s deputy) employed by a State (or the
				District of Columbia), or a political subdivision thereof, on a full-time basis
				with the power to arrest and who is not acting within their official employment
				by the State or political subdivision.
							(2)Elementary or
				secondary schoolThe term
				elementary or secondary school means any school which provides
				elementary education or secondary education (kindergarten through grade 12), as
				determined under State
				law.
							.
			(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139D the following new
			 item:
				
					Sec. 139E. Substitute teaching
				wages received by full-time, off-duty State or local law enforcement
				officials..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to wages
			 received after the date of the enactment of this Act in taxable years ending
			 after such date.
			
